Name and address:
      Case 2:18-cv-08048-SVW-JC Document 123 Filed 11/18/19 Page 1 of 1 Page ID #:4789




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                               CASE NUMBER
VERNON UNSWORTH
                                                                                                         2:18-cv-08048
                                                                Plaintiff(s)
                                        v.
                                                                                       ORDER ON APPLICATION OF NON-
ELON MUSK
                                                                                     RESIDENT ATTORNEY TO APPEAR IN A
                                                            Defendant(s).                SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
THOMPSON, ELLYDE                                   of QUINN EMANUEL URQUHART & SULLIVAN, LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                         51 MADISON AVENUE
212-849-7000                            212-849-7100                              22ND FLOOR
Telephone Number
                                                                                  NEW YORK, NY 10010
                                         Fax Number
ELLYDETHOMPSON@QUINNEMANUEL.COM
                              E-Mail Address                                      Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
ELON MUSK



Name(s) of Party(ies) Represented                                              Plaintiff(s)    Defendant(s)       Other:
and designating as Local Counsel
LIFRAK, MICHAEL                                                                of QUINN EMANUEL URQUHART & SULLIVAN, LLP
Designee’s Name (Last Name, First Name & Middle Initial)                          865 SOUTH FIGUEROA STREET, 10TH FLOOR
     210846             213-443-3675         213-443-3100                         LOS ANGELES, CA 90017
Designee’s Cal. Bar No.         Telephone Number           Fax Number
michaellifrak@quinnemanuel.com
                      E-Mail Address                                              Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated                     11/18/2019
                                                                                       STEPHEN V. WILSON, U.S. District Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
